DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 1/13/22. The claims 1-36, 38-39 are pending. The claims 1, 2, 6-11, 15, 17, 18, 20, 26, 32, 33, 35, 36, 39 are amended. Claim 37 has been cancelled. 

Response to Arguments
Applicants amendments in response to the previous 112(b) rejections have overcome the rejections. 
Applicants amendments have overcome the previous objection to the specification.
Applicant’s amendments filed 1/13/22 overcome the prior 102(e) rejection over Steege et al (US2012/0143173), however, a new ground of rejection over Steege has been made. 
Applicant’s arguments regarding the teachings of Steege have been fully considered but are not convincing.
Applicant argues, Fig. 4 of Steege shows when the manipulator 102 is rotated in the clockwise direction, the universal joint 108 is rotated in the counterclockwise direction. Examiner makes notice, Steege also teaches the joint 108 mirroring the movement of the manipulator 102 (Paragraph [0069]). Therefore, when the manipulator 102 is rotated in a direction, the universal joint would also be rotated in substantially the same direction as claimed. 
Applicant’s arguments, filed 1/13/22 with respect to the rejections of claims 1, 3-9, 12-17, 23, 26-29, 32-36, 38 and 39 under 102(b) as being anticipated by Lee (US2006/0020287) have been fully considered but are moot as the amendments have overcome the rejection; specifically, Lee does not teach “wherein the yaw operator includes a terminal free end that extends toward the end tool, the terminal free end being located closer to the end tool than the yaw operating axis”  which is recited in the newly added claim amendment to claim 1. 

Claim Objections
Claim 39 is objected to because of the following informalities:  
Claim 39 recites “the pitch motion” should be “a pitch motion”. A pitch motion was deleted from claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-36, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Steege et al (US2012/0143173) (“Steege”)
Regarding claim 1, Steege under a first interpretation discloses a surgical instrument comprising: 
an end tool (110) having one or more jaws (158, 160) and configured to rotate in two or more directions (Paragraph [0057]); 
5an operator (102) configured to control an operation of the end tool; 
an operating force transmitter (240a-d, 360a-d, 360e, 304, 306, 362, 372, 500, 502, 504, 506, 532, 534, 536, 538) including one or more wires (four cables 240a-d, Paragraph [0066]; four cables 360a-d, 360e Paragraph [0072-0074]) and one or more pulleys (304, 306, 362, 372, Paragraph [0071-0072]; 500, 502, 504, 506, Paragraph [0089]; 532, 534, 536, 538, Paragraph [0091]) to transmit an operation of the operator to the end tool (Paragraph [0089], [0091]); and 
a connector (106) having one end portion coupled to the end tool and another end portion coupled to the operator to connect the operator to the end tool (see Fig. 1), and
wherein the operator includes a yaw operator (distal links of 102) configured to rotate around a yaw operating axis (axis defined at joint 104, also see Figure 5). 
Regarding the yaw operator including a terminal free end that extends toward the end tool, wherein the terminal free end is located closer to the end tool than the yaw operating axis, although Steege is not specific to the claimed limitation, Steege shows the yaw operator (102) includes a terminal free end that extends toward the end tool (110), wherein the terminal end of the operator is shown to extend past the axis defined at joint 104 (see Fig. 5), the claimed limitation is considered encompassed or alternatively obvious over the teachings of the prior art,  Furthermore, It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the operator of Steege extend past the yaw operating axis since the operator is intended to move the distal joint 108 for any combination of deflections (Paragraph [0057]), therefore one having ordinary skill in the art would understand a greater deflection in the joint 108 would require the operator to extend past the yaw operating axis.
Regarding the terminal free end of the yaw operator as rotating in a direction around the yaw operating axis, the one or more jaws of the end tool rotate in substantially the same direction as the rotational direction of the terminal free end of the yaw operator to perform a yaw motion of the end tool as Steege teaches the proximal 104 and distal joints 108 can be configured to mirror each other about a plane perpendicular to the cabling and between the joints, where the operator 102 moves the proximal joint 104 which in turns moves the distal joint 108, Paragraph [0068], [0069] the teachings of Steege encompass the claimed limitations.
Alternatively, if Applicant should disagree Steege teaches the one or more jaws of the end tool rotate in substantially the same direction as the rotational direction of the terminal free end of the yaw operator to perform a yaw motion of the end tool. Steege teaches the distal universal joint 108 moves in the opposite direction to the manipulator 102 in Paragraph [0057]; yet, further teaches the direction of deflection may vary from what is shown in the Figures in Paragraph [0057]. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the distal universal joint 108 to move in the same direction as the manipulator 102 as taught by the alternatives of Steege since one having ordinary skill in the art would understand how to reorganize the cabling arrangement in order to provide the same movements at the end tool and the operator for user preference. 
2, Steege discloses the surgical instrument of claim 1, wherein a formation direction of the end tool at the one end portion of the connector (formation direction is interpreted as the extension direction of the connector 106) and a formation direction of the operator (formation direction is interpreted as the at rest direction of the operator 102, see Fig. 1) at the another end portion of the connector are identical with respect to an extension axis (X axis) of the connector (see Fig. 1).  
203, Steege discloses the surgical instrument of claim 1, wherein the operator is formed to extend away from a user gripping the surgical instrument (see Fig. 3).  
4, Steege discloses the surgical instrument of claim 1, wherein the operator comprises one or more operating axes for controlling an operation of the end tool (see Figs. 4, 5; Paragraph [0057]) and one or more operating bars (142, 144, 146) 25rotating around the one or more operating axes (see Figs. 4, 5), and the one or more operating bars are formed closer to the end tool than the one or more operating axes (operating axes are interpreted as being behind the device as shown in Figs. 4, 5).  
5, Steege discloses the surgical instrument of claim 1, wherein an end portion of the operator is formed toward the end tool such that an end portion of a finger of a user gripping the operator 30faces the end tool (see Fig. 3, Paragraph [0060]).  
6, Steege discloses the surgical instrument of claim 1, wherein the end tool comprises a first jaw (154) and a second jaw (156) that are formed to rotate (see Figs. 6-11), and the operator is configured to control operations of the first and second jaws of the end tool (Paragraph [0058]).  
13, Steege discloses the surgical instrument of claim 6, wherein the operating force transmitter comprises a four-bar link (310, 312, 314, 316, see Fig. 32, Paragraph [0079]) connecting the end tool and the operator to transmit a pitch motion of the operator to the end tool (see Figs. 6-11).  
15, Steege discloses the surgical instrument of claim 6, wherein an actuation motion of the end tool is performed by an actuation wire (360b) connected with a actuation axis shaft (162, see Fig. 24, wire 360b connected to 162 by being part of the assembly) of the first jaw and the second jaw (Paragraph [0074]), the yaw motion of the end tool is performed by a yaw wire (any of the cables 240a-240d) rotating a yaw pulley (one of the idling pulleys 500, 502, 504, 506; Paragraph [0089]) connected 30with the first jaw and the second jaw (connected with the jaws by being connected to the assembly, see Fig. 42), and 142a pitch motion of the end tool is performed by a pitch wire (any of the cables 240a-240d) rotating a pitch pulley (one of the idling pulleys 500, 502, 504, 506; Paragraph [0089]) connected with the first jaw and the second jaw (connected with the jaws by being connected to the assembly, see Fig. 42). 
16, Steege discloses the surgical instrument of claim 6, wherein the operating force transmitter 5comprises: 
a pitch wire (any of the cables 240a-d) connected with the operator to transmit a pitch motion of the operator to the end tool (cables 240a-d actuate the joint 108, Paragraph [0066]);
a first jaw operating wire (360b) connected with the operator to transmit a rotation of the operator to the first jaw (Paragraph [0074]); and 
10a second jaw operating wire (360d) connected with the operator to transmit a rotation of the operator to the second jaw (Paragraph [0074]), wherein an operation of the pitch wire, an operation of the first jaw operating wire, and an operation of the second jaw operating wire are performed independently (cable 360b is pulled independent of cable 360d to close the jaws, and cable 360d is pulled independent of cable 36b to open the jaws, the opening of the jaws is interpreted as a pitch motion; Paragraph [0074]; cables 240a-d are actuated separately, Paragraph [0070]).  
1517, Steege discloses the surgical instrument of claim 6, wherein the yaw motion and an actuation motion of the end tool are performed by the first jaw operating wire (360a) rotating a first jaw pulley connected to the first jaw and the second jaw operating wire (any of cables 240a-d) rotating a second jaw pulley (any of the pulleys 500, 502, 504, 506) connected to the second jaw (connected to the assembly, see Fig. 43), and a pitch motion of the end tool is performed by a pitch wire (any of the cables 240a-d) rotating a pitch pulley (any of the pulleys 500, 502, 504, 506) 20connected with the first jaw and the second jaw (connected to the assembly, see Fig. 43).  
26, Steege discloses the surgical instrument of claim 6, wherein the operator further comprises: 
a pitch operator (140) controlling a pitch motion of the end tool (Paragraph [0066]); and 
a jaw operator (142, 144, 146) controlling rotation motions of the first jaw and the second jaw (Paragraph [0072]).  
27, Steege discloses the surgical instrument of claim 26, wherein the jaw operator comprises: 
a first jaw operator (144) comprising a first jaw operating bar (bars of the slot 166) controlling a rotation motion of the first jaw and a first jaw operating axis around which the first jaw operating bar rotates (Paragraph [0058]); and 
a second jaw operator (146) comprising a second jaw operating bar (170, see Fig. 6) controlling a rotation 30motion of the second jaw and a second jaw operating axis around which the second jaw operating bar rotates (Paragraph [0058]).  
28, Steege discloses the surgical instrument of claim 27, wherein when the first jaw operating bar rotates around the first jaw operating axis, the first jaw rotates in substantially the same direction as the first jaw operating bar with respect to the first 5jaw operating axis (Paragraph [0058]), and when the second jaw operating bar rotates around the second jaw operating axis, the second jaw rotates in substantially the same direction as the second jaw operating bar with respect to the second jaw operating axis (Paragraph [0058]).  
1029, Steege discloses the surgical instrument of claim 27, wherein when the pitch operator rotates around a pitch operating axis, the end tool rotates in the same direction as the pitch operator with respect to the pitch operating axis (see Fig. 5).  
30, Steege discloses the surgical instrument of claim 27, wherein when the pitch operator rotates 15around a pitch operating axis, the first jaw operator and the second jaw operator rotate along with the pitch operator (see Fig. 5).  
32, Steege discloses the surgical instrument of claim 1, wherein the operating force transmitter further comprises a differential member (240a-d and 108) comprising: 
two or more input units (two or more cables 240a-d) each receiving an input of an amount of rotation motion or translation motion (Paragraph [0068]); and 
25an output unit (joint 108) outputting a single rotation motion or translation motion based on rotation motions or translation motions input to the two or more input units (Paragraph [0068]).  
33, Steege discloses the surgical instrument of claim 32, 30the differential member further comprises a differential control member (joint 104) connecting the two or more input units and the output unit (Paragraph [0057]), 145a rotation motion or translation motion of at least a portion of the differential control member is generated by rotation motions or translation motions input to the two or more input units (Paragraphs [0057], [0066]), and the output unit translates or rotates by a sum of or a difference between the rotation 5motions or translation motions input to the two or more input units (a sum of the rotation motions of the cables 240a-d output to the joint 108, Paragraph [0057]), or by the rotation motion or translation motion of the at least the portion of the differential control member (Paragraph [0057]).  
34, Steege discloses the surgical instrument of claim 32, wherein the two or more input units rotate or translate independently (actuations of the cables 240a-d and cables 360a-d can be performed independently, Paragraphs [0047], [0072]; see Figs. 4-11).  
35, Steege discloses the surgical instrument of claim 32, wherein, in the differential member, when the amount of the rotation motion or translation motion is input to only one of the two or more input units, the input rotation motion or translation motion is transmitted only to the output unit (when a motion is input to cables 240a-d, that motion is only output to the joint 108, Paragraph [0057]).  
1536, Steege discloses the surgical instrument of claim 32, wherein when the amount of the rotation motion or translation motion is input to each of the two or more input units, a sum of or a difference between the rotation motions or translation motions input to the two or more input units is output through the output unit (a sum of the rotation motions of the cables 240a-d output to the joint 108, Paragraph [0057]), by the rotation motion or translation motion of at least a portion of the differential control member (Paragraph [0057]).  
38, Steege discloses the surgical instrument of claim 32, wherein the rotation motions or translation motions input to the two or more input units do not interfere with each other (cables 240a-d are separate structures and would therefore not interfere with each other).  
3039, Steege discloses the surgical instrument of claim 1, wherein the operator comprises: 
one or more further yaw operators (144, 146) configured to rotate around the yaw operating axis (yaw operating axis is interpreted as the axis the manipulator 102 moves for a yaw motion, see Fig. 4); and 
146one or more pitch operators (140, 142) configured to rotate around a pitch operating axis (pitch operating axis is interpreted as the axis the manipulator 102 moves for a pitch motion, see Fig. 5), wherein when the one or more further yaw operators rotate in a direction around the yaw operating axis, the one or more jaws of the end tool rotate in substantially the same direction as the one or more further yaw operator so as to perform the yaw motion (see Fig. 4), 5wherein when the one or more pitch operators rotate in a direction around the pitch operating axis, the one or more jaws of the end tool rotate in substantially the same direction as the pitch operator so as to perform the pitch motion (where the operator 102 is moved in the pitch motion, the proximal joint 104 would be moved in the same direction which in turns moves the distal joint 108 in the same direction for movement of the end effector, Paragraph [0068], [0069]; see Fig. 5).

Regarding claim 1, Steege under a second interpretation discloses a surgical instrument comprising: 
an end tool (110) having one or more jaws (158, 160) and configured to rotate in two or more directions (Paragraph [0057]); 
5an operator (102) configured to control an operation of the end tool; 
an operating force transmitter (240a-d, 360a-d, 360e 304, 306, 362, 372, 500, 502, 504, 506, 532, 534, 536, 538) including one or more wires (four cables 240a-d, Paragraph [0066]; four cables 360a-d, 360e; Paragraph [0072-0074]) and one or more pulleys (304, 306, 362, 372, Paragraph [0071]; 500, 502, 504, 506, Paragraph [0089]; 532, 534, 536, 538, Paragraph [0091]) to transmit an operation of the operator to the end tool (Paragraph [0089], [0091]); and 
a connector (Steege under a second interpretation discloses the surgical instrument including a connector comprised of elements 104 and 106; not only 106 as in the first interpretation as stated above) having one end portion coupled to the end tool and the another end portion coupled to the operator to connect the operator and the end tool (see Fig. 1), 10wherein at least a portion of the operator is formed to extend toward the end tool (see Fig. 1), and
wherein the operator includes a yaw operator (distal links of 102) configured to rotate around a yaw operating axis (axis defined at joint 104).
Regarding the yaw operator including a terminal free end that extends toward the end tool, wherein the terminal free end is located closer to the end tool than the yaw operating axis, although Steege is not specific to the claimed limitation, as Steege shows the yaw operator (102) includes a terminal free end that extends toward the end tool (110), wherein the terminal end of the operator is shown to extend past the axis defined at joint 104 (see Fig. 5), the claimed limitation is considered encompassed or alternatively obvious over the teachings of the prior art),  Furthermore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have the operator of Steege extend past the yaw operating axis since the operator is intended to move the distal joint 108 for any combination of deflections (Paragraph [0057]), therefore one having ordinary skill in the art would understand a greater deflection in the joint 108 would require the operator to extend past the yaw operating axis.
 Regarding the terminal free end of the yaw operator rotating in a direction around the yaw operating axis, the one or more jaws of the end tool rotate in substantially the same direction as the rotational direction of the terminal free end of the yaw operator to perform a yaw motion of the end tool, as Steege teaches the proximal 104 and distal joints 108 can be configured to mirror each other about a plane perpendicular to the cabling and between the joints, where the operator 102 moves the proximal joint 104 which in turns moves the distal joint 108, Paragraph [0068], [0069]) the teachigns of Steege encompass the claimed limitations.
Alternatively, if Applicant should disagree Steege teaches the one or more jaws of the end tool rotate in substantially the same direction as the rotational direction of the terminal free end of the yaw operator to perform a yaw motion of the end tool. Steege teaches the distal universal joint 108 moves in the opposite direction to the manipulator 102 in Paragraph [0057]; yet, further teaches the direction of deflection may vary from what is shown in the Figures in Paragraph [0057]. It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the distal universal joint 108 to move in the same direction as the manipulator 102 as taught by the alternatives of Steege since one having ordinary skill in the art would understand how to reorganize the cabling arrangement in order to provide the same movements at the end tool and the operator for user preference. 6, Steege discloses the surgical instrument of claim 1, wherein the end tool comprises a first jaw (154) and a second jaw (156) that are formed to rotate (see Figs. 6-11), and the operator is configured to control operations of the first and second jaws of the end tool (Paragraph [0058]).  
57, Steege discloses the surgical instrument of claim 6, wherein the one or more wires of the operating force transmitter comprises: 
a first jaw operating wire (any of the cables 240a-d) connected with the operator to transmit a rotation of the operator to the first jaw (Paragraph [0066]); and 
a second jaw operating wire (360a) connected with the operator to transmit a rotation of the 10operator to the second jaw (Paragraph [0075]), wherein an operation of the first jaw operating wire and an operation of the second jaw operating wire are performed independently (assemblies are separate, Paragraph [0075], [0101]).  
8, Steege discloses the surgical instrument of claim 7, wherein the15 yaw motion and an actuation motion of the end tool are performed by the first jaw operating wire (any of the cables 240a-d) rotating a first jaw pulley (any of the pulleys 500, 502, 504, 506) connected to the first jaw (Paragraph [0101]) and the second jaw operating wire (360a) rotating a second jaw pulley (362, see Figs. 28, 30) connected to the second jaw (connected by being part of the assembly, see Fig. 43), and a pitch motion of the end tool is performed by pulling both sides of the first jaw operating wire wound around the first jaw pulley or pulling both sides of the second jaw operating wire wound 20around the second jaw pulley (interpreted as pulling both sides of the first jaw operating wire 240a-d by the tension applied at the proximal end is also applied to the distal end of the wire, Paragraphs [0070], [0089]).  
9, Steege discloses the surgical instrument of claim 7, wherein a pitch motion, the yaw motion, and an actuation motion of the end tool are controlled only by the first jaw operating wire and the second jaw operating wire (Paragraphs [0072], [0101]).  
10, Steege discloses the surgical instrument of claim 7, wherein a pitch motion of the end tool is performed by simultaneously pulling both sides of at least one of the first jaw operating wire and the second jaw operating wire wound around the end tool (cables 360a-d wound around pulley 362, see Fig. 24; interpreted as pulling both sides of the wire 360a-d by the tension applied at the proximal end is also applied to the distal end of the wire, Paragraphs [0070], [0089]).
3011, Steege discloses the surgical instrument of claim 7, wherein a yaw motion or an actuation motion of the end tool is performed by pulling one side and pushing the other side of at least one of the first jaw operating wire and the second jaw operating wire 141wound around the end tool (second jaw operating or one of the cables 240a-d control motion of end effector, where the extended motion would have a tension applied to one of the cables 240a-d and a compression applied to one of the other cables 240a-d, where the cables 240a, 240c may be the same cable doubled back, Paragraph [0066]; cables 240a-d are wound around the end tool, see Fig. 24).  
12, Steege discloses the surgical instrument of claim 7, wherein 5the end tool further comprises a pitch pulley (362, see Figs. 28, 30) rotating around a pitch rotating axis of the first jaw and the second jaw, and the operating force transmitter further comprises a pitch wire (360a) wound around the pitch pulley and connected with the operator to transmit a pitch motion of the operator to the pitch pulley (Paragraph [0072]).  
1514, Steege discloses the surgical instrument of claim 6, wherein the operating force transmitter comprises: 
a pitch wire (360d) connected with the operator to transmit a pitch motion of the operator to the end tool (Paragraph [0074]); 
a yaw wire (cable 240a-d) connected with the operator to transmit a yaw motion of the operator to the 20end tool (Paragraph [0070]; and 
an actuation wire (360b) connected with the operator to transmit an actuation motion of the operator to the end tool (Paragraph [0074]), wherein an operation of the pitch wire, an operation of the yaw wire, and an operation of the actuation wire are performed independently (cable 360b is pulled independent of cable 360d to close the jaws, and cable 360d is pulled independent of cable 36b to open the jaws, the opening of the jaws is interpreted as a pitch motion; Paragraph [0074]; cables 240a-d are actuated separately, Paragraph [0070]).  
1517, Steege discloses the surgical instrument of claim 6, wherein the yaw motion and an actuation motion of the end tool are performed by the first jaw operating wire (360a) rotating a first jaw pulley connected to the first jaw and the second jaw operating wire (any of cables 240a-d) rotating a second jaw pulley (any of the pulleys 500, 502, 504, 506) connected to the second jaw (connected to the assembly, see Fig. 43), and a pitch motion of the end tool is performed by a pitch wire (360b) rotating a pitch pulley (one of the pulleys 532, 534, 536, 538; Paragraph [0092]) 20connected with the first jaw and the second jaw (the opening of the jaws is interpreted as a pitch motion; Paragraph [0074]; pulleys 532, 534, 536, 538 are connected to the assembly and therefore connected with the jaws, see Fig. 48).  
18, Steege discloses the surgical instrument of claim 6, wherein the operator further comprises: 
a pitch operator (140, see Figs. 6 & 39) controlling a pitch motion of the end tool (140 is part of manipulator 102 that controls motion of end tool, Paragraph [0047], [0058], [0068]); 
25an actuation operator (144, see Fig. 39) performing control such that the first and second jaws of the end tool rotate in opposite directions (where the jaws of the end effector open or rotate away from each other, this motion is interpreted as opposite directions, Paragraph [0058]).  
19, Steege discloses the surgical instrument of claim 18, wherein when the pitch operator rotates around a pitch operating axis, the end tool rotates in the same direction as the pitch operator with 30respect to the pitch operating axis (Paragraph [0057], see Fig. 5; where the movement of the operator 102 to the joint 104 has that movement mirrored at joint 108 to the end effector, therefore providing movement in the same direction, Paragraph [0069]).  
20, Steege discloses the surgical instrument of claim 18, wherein when the yaw operator rotates around a yaw operating axis, the end tool rotates in the same direction as the yaw operator with respect to the yaw operating axis (Paragraph [0057], see Fig. 5, where the movement of the operator 102 to the joint 104 has that movement mirrored at joint 108 to the end effector, therefore providing movement in the same direction, Paragraph [0069]).  
521. The surgical instrument of claim 18, wherein when the actuation operator rotates around an actuation operating axis, the first jaw and the second jaw rotate in opposite directions (144 rotates around the actuation operating axis interpreted as the axis of movement of 144, 144 is moved by the thumb of the operator to control the motion of the phalanxes 154, 156 of the end effector, Paragraph [0057], [0058]).  
22, Steege discloses the surgical instrument of claim 18, wherein when the pitch operator rotates around a pitch operating axis, the yaw operator and the actuation operator rotate along with the 10pitch operator (the yaw operator/distal links of 102 and actuation operator 144 are joined on the manipulator 102 and would therefore rotate with pitch operator 140 also joined on the manipulator 102, see Fig. 5).  
23, Steege discloses the surgical instrument of claim 7, wherein the connector is bent one or more times while connecting the end tool and a pitch operating axis of the operator (joint 104 is bent when actuated, see Fig. 5).  
1524, Steege discloses the surgical instrument of claim 18, wherein the yaw operator (400) and the actuation operator (144) are formed to rotate independently (400 rotates independent of movement of 144; 144 rotates independent of movement of 400, Examiner interprets this independent movement as the structure being movable without actuation of the other part; Paragraph [0057], [0058]).  
18, Steege discloses under a different interpretation the surgical instrument of claim 6 from the second interpretation of claim 1, wherein the operator comprises: 
a pitch operator (140, see Figs. 6 & 39) controlling a pitch motion of the end tool (140 is part of manipulator 102 that controls motion of end tool, Paragraph [0047], [0058], [0068]); 
a yaw operator (144, see Fig. 39) controlling a yaw motion of the end tool (400 is part of manipulator 102 that controls motion of end tool, Paragraph [0047]); and 
25an actuation operator (146, see Fig. 39) performing control such that the first and second jaws of the end tool rotate in opposite directions (146 rotates around the actuation operating axis interpreted as the axis of movement of 146, when 146 is deflected inward the distal phalanxes 158, 160 are also deflected in the same manner as shown in Fig. 9, where the phalanxes/jaws 158, 160 are rotated away from each other, this motion is interpreted as opposite directions, Paragraph [0062], [0058]).  
19, Steege discloses the surgical instrument of claim 18, wherein when the pitch operator rotates around a pitch operating axis, the end tool rotates in the same direction as the pitch operator with 30respect to the pitch operating axis (Paragraph [0057], see Fig. 5; where the movement of the operator 102 to the joint 104 has that movement mirrored at joint 108 to the end effector, therefore providing movement in the same direction, Paragraph [0069]).  
20, Steege discloses the surgical instrument of claim 18, wherein when the yaw operator rotates around a yaw operating axis, the end tool rotates in the same direction as the yaw operator with respect to the yaw operating axis (Paragraph [0057], see Fig. 5; where the movement of the operator 102 to the joint 104 has that movement mirrored at joint 108 to the end effector, therefore providing movement in the same direction, Paragraph [0069]).  
521. The surgical instrument of claim 18, wherein when the actuation operator rotates around an actuation operating axis, the first jaw and the second jaw rotate in opposite directions (146 rotates around the actuation operating axis interpreted as the axis of movement of 146, when 146 is deflected inward the distal phalanxes 158, 160 are also deflected in the same manner as shown in Fig. 9, where the phalanxes/jaws 158, 160 are rotated away from each other, this motion is interpreted as opposite directions, Paragraph [0062], [0057], [0058]).  
25, Steege discloses the surgical instrument of claim 18, wherein the actuation operator (146) is formed on the yaw operator (144, see Fig. 6) such that the actuation operator rotates along with the yaw operator when the 20yaw operator rotates (yaw motion of 144 would be transferred to 146, see Fig. 4).  
31, Steege discloses the surgical instrument of claim 18, wherein the connector is bent one or more times while connecting the end tool and a pitch operating axis of the operator (joint 104 is bent when actuated, see Fig. 2).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771